FILED
                             NOT FOR PUBLICATION                           OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL ANGEL GARCIA-CASTRO,                      No. 11-71754

               Petitioner,                       Agency No. A095-684-770

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Miguel Angel Garcia-Castro, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order summarily

affirming an immigration judge’s removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo questions of law. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      In his opening brief, Garcia-Castro fails to address, and therefore has waived

any challenge to, the BIA’s determination that he is ineligible for asylum,

withholding of removal, and relief under the Convention Against Torture. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review Garcia-Castro’s contention regarding his

eligibility for relief under the Nicaraguan Adjustment and Central American Relief

Act because he failed to raise that issue before the BIA and thereby failed to

exhaust his administrative remedies. See Tijani v. Holder, 628 F.3d 1071, 1080

(9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in an

alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      11-71754